PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,957,902
Issue Date: 17 Feb 2015
Application No. 13/726,763
Filing or 371(c) Date: 26 Dec 2012
Attorney Docket No. 4218.E69US1


:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition filed on February 7, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 
§ 119(e) for the benefit of priority to four prior-filed provisional applications and an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two nonprovisional applications.  Both priority claims have been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS) and certificate of correction.  The petition is being treated as a petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e).

The petition pursuant to 37 C.F.R. §§ 1.78(c) and 1.78(e) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On February 7, 2022, the petition fee was received, along with a corrected/updated ADS and both a certificate of correction and the required fee.

Requirements (2) of 37 C.F.R. §§ 1.78(c) and 1.78(e) above have each been satisfied.  The petition does not satisfy items (1) and (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e).

Regarding requirements (1) of 37 C.F.R. §§ 1.78(c) and 1.78(e), 37 C.F.R. §§ 1.78(a)(3) and 1.78(d)(2) each requires the reference to each prior-filed application to be included in an ADS or a certificate of correction.  Consequently, both a corrected/updated ADS and a certificate of correction have been included with this petition, however the corrected/updated ADS cannot be entered for the following two reasons.

First, the corrected/updated ADS lists two parent applications that have issued as US patents, however the document incorrectly fails to set forth the patent number for each issued patent, as is required by 37 C.F.R. § 1.76(b)(5).  See the first and second-listed benefit claims on the third page of the corrected/updated ADS.

Second, the corrected/updated ADS fails to list the domestic benefit claims in reverse chronological order (i.e., newest application to oldest).  See paragraph 5 at https://www.uspto.gov/patent/forms/important-information-completing-application-data-sheet-ads for more information.  See the third, fourth, fifth, and sixth-listed benefit claims on the third page of the corrected/updated ADS.

When drafting the corrected/updated ADS, Petitioner must draft all changes according to the Application Filing Receipt mailed on January 24, 2013 which sets forth, in pertinent part:
	
    PNG
    media_image2.png
    60
    680
    media_image2.png
    Greyscale


Regarding requirements (3) of 37 C.F.R. §§ 1.78(c) and 1.78(e), first, Petitioner has included the statement required by 37 C.F.R. § 1.78(e)(3) but not the statement required by 37 C.F.R. 
§ 1.78(c)(3).

Second, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 
Petitioner should note that the party whose delay is relevant is the party having the right or authority to present the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

This application was filed on December 26, 2012, listing the sole inventor (Reuven Bakalash) as the applicant.

With this petition, Petitioner has provided the following assertions:

This application was filed by Nadya Reingand (agent of record).
On a date that has not been revealed, Nadya Reingand  transferred the application to a law firm named Dorit Binder (Shem Tov).  
On or about October of 2021, Petitioner’s law firm reviewed the patent application file, and discovered that Application Data Sheets filed on May 22, 2014 and September 10, 2014 contain “clerical errors.”  Petitioner has not identified these clerical errors, but this appears to be a reference to the fact that the corrected/updated Application Data Sheets were not properly marked, in that they do not contain underlining to show what material is being added to Office records, as well as listing 13/448,187 as 12/448,187.1  Moreover, benefit was claimed only to the two currently sought nonprovisional applications, and the four nonprovisional applications for which benefit is currently sought are not listed thereon. Both corrected/updated ADS were signed by  Nadya Reingand. 
Unidentified employees of Petitioner’s law firm discussed this matter with Nadya Reingand and employee(s) of Dorit Binder (Shem Tov), and unidentified employees of Petitioner’s law firm “established that the clerical errors were unintentional.”

This statement of facts does not provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.

First, a complete explanation of the delay in seeking the currently sought benefit claim has not been provided.  Petitioner has asserted that the aforementioned clerical errors in the May 22, 2014 and September 10, 2014 corrected/updated Application Data Sheets were unintentionally made, however neither benefit claim was timely made.  Each corrected/updated ADS was submitted subsequent to the expiration of the time period set forth in 37 C.F.R. §§ 1.78(a)(4) and (d)(3)(ii).  As such, even without these clerical errors, neither benefit claim was timely made and the inclusion of these clerical errors are only a part of the reason neither benefit claim could be accorded.

Second, there is a significant discrepancy between the accorded benefit claim and that which is presently sought.  This is not a situation where an applicant secured the benefit claim to a plurality of prior-filed applications on initial deposit, and later realized that an additional one should have been also secured: Applicant received a filing receipt and an issued patent that show the benefit of zero prior-filed applications, and now seeks six.  It is not clear why this discrepancy was not noticed sooner.

The aforementioned filed receipt which was mailed on January 24, 2013 was sent to Nadya Reingand, and it shows no priority information thereon.  Yet neither Applicant nor Nadya Reingando made any attempt to rectify this until almost one year and four months had passed when filing the untimely corrected/updated ADS on May 22, 2014.  It is not clear why so much time was permitted to pass.

Applicant and Nadya Reingando made a second untimely attempt on September 10, 2014, and then appear to have let the matter drop.  They filed an after-final amendment on October 8, 2014, and paid the issue fee on December 30, 2014.  Now, more than seven years and one month after issuance, Applicant seeks to resume efforts to rectify this issue by way of this petition.  It is not clear why so much time was permitted to pass.

Third, the fact that Nadya Reingand made two untimely attempts to correct the benefit claim shows that at least as early as May 22, 2014, she possessed actual knowledge that the benefit of two nonprovisional applications had not been secured.  Yet the electronic record shows prosecution history that occurred after the September 10, 2014 attempt.  A final Office action was mailed on October 3, 2014; an after-final amendment was received on October 8, 2014; a notice of allowance was mailed on October 22, 2014; the issue fee was received on December 30, 2014; and, this application issued as US patent number 8,373,699 on February 12, 2013 without any benefit claim printed thereon.

It is not clear why the Attorney and the Applicant failed to notice the lack of the currently requested benefit claim when preparing the submission that was received on October 8, 2014, when paying the issue fee on December 30, 2014, and, when receiving/reviewing the issued patent on 8,373,699.

Fourth, Petitioner has established that his law firm noticed the clerical error in October of 2021, however this petition was not filed until four months had passed.  It is not clear why so much time was permitted to pass.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. §§ 1.78(c) and (e).”  

The petition fee and both the certificate of correction and the associated fee have each been received and need not be resubmitted.

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.2  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
    

    
        1 In response to the May 22, 2014 corrected/updated ADS, the Examiner pointed out this typographical error on the second page of the non-final Office action mailed on June 10, 2014.
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.